Citation Nr: 0801838	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  04-32 980	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs ((VA) Regional Office (RO) in
New York, New York


THE ISSUE

1.  Entitlement to higher ratings following the grant of 
service connection for degenerative joint disease of the 
right hip, status post right hip replacement, rated as 10 
percent disabling from December 1, 2001, and as 30 percent 
disabling from June 1, 2006 (excluding a period of temporary 
total rating).

2.  Entitlement to an initial rating in excess of 30 percent 
for adjustment disorder with depressed mood.

3.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disability, 
prior to June 1, 2006.


REPRESENTATION

Appellant represented by:     Disabled American Veterans


FINDINGS OF FACT

1.  The veteran in this appeal served on active duty from 
January 26, 1981 to November 30, 2001.

2.  On January 4, 2008, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant, though his representative, that a withdrawal 
of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant's 
representative have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  An appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. §§ 20.202, 20.204 
(2007).  The appellant, through his authorized 
representative, has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it must be dismissed.




ORDER

The appeal is dismissed.




		
JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

